UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6717



JOHNATHAN LEE X SMITH,

                                            Plaintiff - Appellant,

          versus

F. STUART TAYLOR; C. AILSTOCK; PERRY; A. V.
STONE; G. S. THOMPSON; VIRGINIA PAROLE BOARD;
GEORGE F. ALLEN, Governor; JERRY W. KILGORE;
BRUCE MORRIS; RICHARD W. CROSSEN, JR.; JOHN
WILLIAM WADE, JR.; SANDRA L. COMBS; WINNIE
DIXON; JOSEPH F. LEWIS; LINDA R. PITMAN; LOU
ANN WHITE; DONALD GUILLORY; LAYTON LESTER;
SUSAN CARSON; D. WILMOUTH; DIANE SPENCER;
J. P. JONES; MARCIA A. ORNELAS; VIRGINIA
DEPARTMENT OF CORRECTIONS,

                                           Defendants - Appellees.



                            No. 96-6719


JOHNATHAN LEE X SMITH,

                                            Plaintiff - Appellant,

          versus


JACK K. HAYES; SERGEANT KEEVIL; DARLENE M.
BEST; AARON AKA EXXON SERVICE STATION 5818
JEFFERSON AVENUE NEWPORT NEWS, VIRGINIA 23607;
NEWPORT NEWS POLICE DEPARTMENT; VIRGINIA STATE
POLICE,

                                           Defendants - Appellees.
2
Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge;
David G. Lowe, Magistrate Judge. (CA-95-1032-R, CA-95-672)


Submitted:    November 21, 1996        Decided:   December 3, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnathan Lee X Smith, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the magistrate judge's orders granting

his motion to dismiss and dismissing without prejudice these 42

U.S.C. § 1983 (1994) actions. We have reviewed the records and the
magistrate judge's opinions and find no reversible error. Accord-

ingly, we deny leave to proceed in forma pauperis and dismiss the

appeals on the reasoning of the magistrate judge. Smith v. Taylor,
No. CA-95-1032-R, Smith v. Hayes, No. CA-95-672 (E.D. Va. Apr. 2 &

11, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                                         DISMISSED


                                  3
4